DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 09/08/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-15 were previously pending.  Claims 1-6 and 9-14 are amended. Claims 7, 8, and 15 are canceled. have been amended. Claims 1-6 and 9-14 are currently pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/27/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-14 have been considered but are moot based on new prior art WO 2016121917 to Harada et al., because the new ground of rejection does not rely on the new prior art in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0020479 A1 to Harada et al. (hereinafter “Harada”) in view of US 2019/0349943 A1 to Wu et al. (hereinafter “Wu”)


Regarding Claim 1, Harada teaches a method performed by a terminal in a wireless communication system, the method comprising: (Figures 12 and 13 illustrate user terminal)
receiving, from a base station, information on a frequency sub-band of which a listen before talk (LBT) result is idle; ([0055]-[0056], discloses L1 signaling, in which DCI including LBT results are transmitted to the user terminals using common search space of the primary cell’s PDCCH/ePDCCH. [0057], discloses reporting a plurality of unlicensed carrier’s LBT results by using a plurality of bits in a DCI format, where one bit is assigned to each unlicensed carrier (i.e. frequency sub-band, see [0026]). For example, when LBT yields “0,” this may represent busy status, and “1” may represent idle status)
transmitting data in case that a result of the LBT is an idle state, ([0034]-[0035], discloses a transmission point, such as a UE, transmits when LBT detects the channel is idle status. [0112]-[0113], further discloses the control section 401 of the UE acquires downlink control signals, such as DCI with LBT results, and controls generation of uplink control and data signals based on the downlink control signals)
wherein the information is transmitted via group-common downlink control information (GC-DCI). ([0055]-[0056], discloses L1 signaling, in which DCI including LBT results are transmitted to the user terminals using common search space of the primary cell’s PDCCH/ePDCCH. By using the common search space, it is possible let all the user terminals that support LAA in the cell know the results of LBT in the unlicensed carrier)

Harada discloses mapping uplink signals to radio resources of a carrier for transmission (see [0113]-[0114]), but does not explicitly teach mapping virtual resource blocks (VRBs) in the frequency sub-band to physical resource blocks (PRBs).
However, in a similar field of endeavor, Wu discloses in [0136] and [0139], a plurality of resource allocation methods, such as resource allocation type 1 and  resource allocation type 2, in which allocated consecutive virtual resource blocks are mapped to dispersed physical resource blocks, and resource allocation type 0, in which consecutive VRBs are mapped to consecutive PRBs. [0153]-[0154], further discloses improving on resource type 1 allocation to map a segment of consecutive VRBs to consecutive PRBs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada to include the above limitations as suggested by Wu, thus providing an improved resource allocation method to meet a requirement of the block RS and another application scenario similar to the requirement of the block RS as indicated in [0154] of Wu.

Regarding Claim 2, Harada/Wu teaches the method of claim 1, wherein mapping the VRBs further comprises:
Wu further teaches numbering the PRBs in the idle frequency sub-band consecutively; and mapping the VRBs to the consecutively numbered PRBs in the idle frequency sub-band, to determine the corresponding PRBs. ([0139], discloses a mapping manner corresponding to the resource allocation type 0 is centralized mapping. To be specific, VRBs are directly mapped to PRBs one by one, indexes of the VRB and the PRB are the same, and no frequency hopping is performed between slots. Therefore, the resource allocation type 0 can ensure that each RBG is mapped to consecutive PRBs) 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Harada/Wu teaches the method of claim 1, wherein mapping the VRBs further comprises:
Wu further teaches numbering the PRBs in each idle frequency sub-band consecutively; and mapping the VRBs to the consecutively numbered PRBs in each idle frequency sub-band based on a preset interleaving rule, to determine the corresponding PRBs. ([0212]-[0214], discloses using a block interleaving matrix (i.e. preset interleaving rule) to ensure that each VRB with the length of the block can be mapped to consecutive PRBs)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Kim/Wu teaches The method of claim 1, further comprising
Wu further teaches performing a PRB bundling, wherein the PRBs in a PRB group are located in one frequency sub-band or in a plurality of frequency sub-bands based on the PRB bundling.  ([0075]-[0077], The terminal receives the resource allocation indication information, and may learn of, according to the resource allocation indication information, a specific subband or a specific frequency band to which the allocated resource belongs, or specific numerology used to obtain the allocated resource, or a specific subcarrier used to obtain the allocated resource. The subband is divided by the base station, k (k≥1) consecutive PRBs may be set as one subband. For example, in a particular system bandwidth, there are N (N>1) subbands: a subband #1, a subband #2, . . . , a subband #i, . . . , and a subband #N.   [0096]-[0097], discloses First, the terminal learns of, by using resource allocation indication information (i.e. indication information) indicated by the base station or by using other information, location information of an allocated resource, the resource allocation indication information includes the location information of the allocated resource, and a specific subband or a specific frequency band to which the allocated resource belongs may be determined by using the location information of the resource. Next, the terminal obtains, based on the predefined first configuration information, a first frequency domain resource unit size set corresponding to an identifier of a subband to which the allocated resource belongs. For example, the subband identifier indicated in the resource allocation indication information is a subband 1, and the terminal obtains a first frequency domain resource unit size set corresponding to the subband 1. [0017], [0020]-[0023], discloses a second frequency domain resource unit (i.e. PRB bundle) is a set of one or more consecutive physical resource blocks, where the terminal determines the size of the second frequency domain resource unit based on a first frequency domain resource unit size, and transmits a second reference signal to the base station where the second reference signal is carried in at least one second frequency domain resource unit (performing PRB bundling))

Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Harada/Wu teaches the method of claim 4, wherein Wu further teaches the PRB bundling is performed based on predetermined size information of a PRB group, to determine the PRB group. ([0109], discloses, the second frequency domain resource unit is a set of one or more consecutive physical resource blocks. For example, the second frequency domain resource unit is a block, and the block includes one PRB, or the block is a set including n consecutive PRBs. A plurality of configuration values for a block size may be implemented by configuring different values of n. [0167] further discloses In this improved solution, the base station needs to configure a quantity of RBs in one block, namely, a block size, for the user. For example, the base station performs a configuration by using RRC signaling/broadcast information/a MAC CE or other higher layer signaling or a control channel, and the configuration may be a cell-level configuration or a user-level configuration.)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Harada/Wu teaches the method of claim 5, wherein Wu further teaches PRBs in the PRB group are located in one frequency sub-band. ([0075]-[0077], discloses a system bandwidth is divided into a plurality of subbands, where each subband is divided by the base station into k consecutive PRBs, and where each subband has a corresponding subband identifier and corresponding first frequency domain resource unit size. [0024], discloses the size of the first frequency domain resource unit is N times the size of the second frequency domain resource unit (i.e. PRB bundle size), where N is an integer greater than or equal to 1. Examiner notes that since there is a N to 1 relationship between the size of the first frequency domain resource unit to the size of the second resource domain unit, the PRBs of the second frequency domain resource unit would b located in the frequency sub-band)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 9, Harada teaches a terminal in a wireless communication system, the terminal comprising:
a transceiver; and at least one processor coupled with the transceiver and configured to: (Figures 12 and 13 illustrates a user terminal with a transmitting/receiving section and processing/control sections)
receive, from a base station, information on a frequency sub-band of which a listen before talk (LBT) result is idle; ([0055]-[0056], discloses L1 signaling, in which DCI including LBT results are transmitted to the user terminals using common search space of the primary cell’s PDCCH/ePDCCH. [0057], discloses reporting a plurality of unlicensed carrier’s LBT results by using a plurality of bits in a DCI format, where one bit is assigned to each unlicensed carrier (i.e. frequency sub-band, see [0026]). For example, when LBT yields “0,” this may represent busy status, and “1” may represent idle status)
transmit data in case that a result of the LBT is an idle state, ([0034]-[0035], discloses a transmission point, such as a UE, transmits when LBT detects the channel is idle status. [0112]-[0113], further discloses the control section 401 of the UE acquires downlink control signals, such as DCI with LBT results, and controls generation of uplink control and data signals based on the downlink control signals)
wherein the information is transmitted via group-common downlink control information (GC-DCI). ([0055]-[0056], discloses L1 signaling, in which DCI including LBT results are transmitted to the user terminals using common search space of the primary cell’s PDCCH/ePDCCH. By using the common search space, it is possible let all the user terminals that support LAA in the cell know the results of LBT in the unlicensed carrier)

Harada discloses mapping uplink signals to radio resources of a carrier for transmission (see [0113]-[0114]), but does not explicitly teach map virtual resource blocks (VRBs) in the frequency sub-band to physical resource blocks (PRBs).
However, in a similar field of endeavor, Wu discloses in [0136] and [0139], a plurality of resource allocation methods, such as resource allocation type 1 and  resource allocation type 2, in which allocated consecutive virtual resource blocks are mapped to dispersed physical resource blocks, and resource allocation type 0, in which consecutive VRBs are mapped to consecutive PRBs. [0153]-[0154], further discloses improving on resource type 1 allocation to map a segment of consecutive VRBs to consecutive PRBs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada to include the above limitations as suggested by Wu, thus providing an improved resource allocation method to meet a requirement of the block RS and another application scenario similar to the requirement of the block RS as indicated in [0154] of Wu.

Claims 10-14 are rejected for having the same limitations as claims 2-6, respectively, except the claims are in apparatus format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477